department of the treasury internal_revenue_service washington d c date number release date cc pa cbs br2 gl-121121-00 uilc memorandum for associate area_counsel sbse area cleveland from kathryn a zuba chief branch collection bankruptcy summonses subject determination of priority in bankruptcy cases pursuant to 219_f3d_580 6th cir this responds to your request dated date requesting our review of your draft memorandum to the cleveland insolvency group containing recommended guidelines for applying tolling to bankruptcy cases filed in the northern district of ohio in light of the sixth circuit’s decision in 219_f3d_580 6th cir palmer held that priority periods are not tolled automatically during prior bankruptcy cases but are only tolled on a case-by-case basis pursuant to b c sec_105 this document is not to be cited as precedent we concur with your draft memorandum insofar as it addresses the classification of taxes on proofs of claim our position is that under palmer taxes can be claimed as priority on proofs of claim based on tolling so long as the service determines that tolling is justified on a case-by-case basis and the service’s reliance on tolling is indicated on the proof_of_claim we believe that the precise factors relied upon to select cases for which tolling will be claimed should be developed by the local counsel offices based on local case law and other relevant considerations your draft memorandum is consistent with our position we make the following suggestions regarding your proposed guidelines for selecting tolling cases regarding number debtor has filed two or more prior bankruptcy petitions we believe that additional criteria establishing that debtor is abusing the bankruptcy system by filing multiple bankruptcy petitions within certain time periods will be helpful for example the two prior bankruptcy petitions were filed within the past x years or only x months lapsed between each dismissal or refiling we also suggest that you may want to consider an additional criteria for identifying tolling cases to include cases where a bankruptcy petition is filed shortly after the service issues collection notices or commences collection action we also suggest that it might be helpful to add to add a general catch-all criteria such as other facts exist which gl-610806-99 - establish that the debtor is using bankruptcy solely to evade his or her federal tax responsibilities we do not concur in your memorandum insofar as it suggests that the service can collect a tax based on the administrative determination that the tax is nondischargeable due on tolling our position has been that if pursuant to the law of the circuit tolling is not automatic but occurs on a case-by-case basis pursuant to sec_105 then the service should not take collection action based on the administrative determination that a tax is nondischargeable due to tolling without first obtaining a ruling as to dischargeability from the bankruptcy court otherwise if the court disagrees with the service the service risks being subject_to damages and attorney’s fees for violating the injunction against collecting discharged taxes see b c a additionally the fact that the service took unilateral collection action may influence a court to rule against the service in determining whether tolling is justified under sec_105 in the sixth circuit collection action should not be taken based on the assumption that priority periods will be tolled please contact this office at if you have any questions or comments cc area_counsel sb_se area jacksonville area_counsel sb_se area chicago
